DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 19, the recited limitation wherein no solder alloy other than the solder alloy of claim 1 is comprised is ambiguous. Examiner notes that transitional term “comprising” is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP § 2111.03. However, “no solder alloy other than the solder alloy” suggests that Applicant is attempting to exclude other solder alloy in the solder joint and is narrower in scope. Using such narrow language in combination with open-ended term comprised creates confusion and fails to clearly set forth metes & bounds of the claim, thereby 
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2016/0271738 A1, hereafter “Murphy”) in view of Koda et al. (JP 2015/098052 A, hereafter “Koda”, see attached translation).
Regarding claims 1-9, Murphy discloses a solder alloy with an alloy constitution comprising (in mass %): up to 0.030% (up to 300ppm) As (this encompasses 10-25ppm) [0049]; 0.088% (880ppm) Bi [0051]; 0.032% (320ppm) Pb; 0.011% (110ppm) Sb; and a remaining major amount of Sn [0051]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.   
Murphy discloses maximum amount of up to 300 ppm As, but is silent as to 10-25 ppm. However, Koda (also drawn to solder alloy) discloses a tin-based solder composition including a trace amount of arsenic so that an increase in viscosity after manufacturing a solder paste can be suppressed [0011-0012]. Specifically, Koda teaches including As in a range of 20ppm-100ppm in order to suppress increase in viscosity [0011, 0017], wherein 20ppm falls within the claimed range of 10-25ppm. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate about 20ppm As in the Sn-based solder alloy of Murphy because it would help to prevent increased viscosity in manufacturing a solder paste.
Murphy as modified by Koda discloses an exemplary solder alloy comprising 20ppm As, 880ppm Bi, 320ppm Pb, 110ppm Sb, and a remaining majority being Sn. Using these respective amounts of elements, the recited formula 1 results in a value of 1370, which meets claimed range of ≥300 and the recited formula 2 results in a value of 14.2, which falls within the claimed range between 0.1 and 200. 
As to claims 10-12, examiner notes that claims include 0 ppm by mass and so, these elements are optional
As to claims 13-14, Murphy discloses 380ppm Ni and 40ppm Fe [0051]. Using these amounts of Ni and Fe, the recited formula 3 results in a value of 9.5, which falls within the claimed range between 0 and 50, and the recited formula 4 results in a value of 420, which meets the claimed range between 0 and 680.
As to claims 15-16, Murphy as modified by Koda discloses an exemplary solder alloy comprising 20ppm As, 880ppm Bi, 320ppm Pb, 110ppm Sb, and a remaining majority being Sn. Using these respective amounts of elements, the recited formula 1a results in a value of 1370, which falls within the claimed range between 300 and 18214, and the recited formula 2a results in a value of 14.2, which falls within the claimed range between 0.1 and 158.5.
As to claim 17, examiner notes that claims include 0% by mass and so, Ag or Cu are optional. Nonetheless, Murphy discloses the solder alloy further comprising at least 0.74% Cu [0051], which meets the recited range of 0 to 0.9%. 
As to claim 18, Murphy discloses that the solder alloy can be in several forms, including a solder powder [0004]. The solder powder can then be blended with a flux to produce a solder paste [0025] and used in a variety of electronics assembly soldering processes [0030]. Thus, it would have been obvious to a person of ordinary skill in the art to form a solder powder consisting of a solder alloy in Murphy in order to produce a solder paste for soldering in any desired electronics assembly processes. 
As to claim 19, Murphy discloses that the solder alloy is used to form a solder joint [0005].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735